Case 5:21-cv-00242-D Document 1-1 Filed 03/22/21 Page 1 of 6

IN THE DISTRICT COURT OF JACKSON COUNTY

STATE OF OKLAHOMA
L.C. ROGERS, and )
GWENDOLYN ROGERS, )
)
Plaintiffs, )
)OWACD
vs. ) Case No.
) JACKSON COUNTY
ZIMMER US, INC. d/b/a ZIMMER BIOMET )
ZIMMER BIOMET HOLDINGS, INC. f/k/a ) NOV 12 2020
ZIMMER HOLDINGS, INC., and ZIMMER INC.,_ )
) tina Swailes
Defendants. ) “0 Clerk
By:
PETITION DEPUTY

COME NOW the Plaintiffs, L.C. Rogers, and Plaintiff Gwendolyn Rogers, by and through their
attorneys, Delluomo & Crow, and for their cause of action over and against Defendant Zimmer US, Inc. d/b/a
Zimmer Biomet, Defendant Zimmer Biomet Holdings, Inc. f/k/a Zimmer Holdings, Inc. and Zimmer, Inc.,
(hereinafter collectively referred to as “Defendants”), allege and state as follows:

1. Plaintiff L.C. Rogers and Plaintiff Gwendolyn Rogers are husband and wife and residents of
Vemon, Texas.

2. Defendant Zimmer US, Inc. d/b/a Zimmer Biomet, Zimmer Biomet Holdings, Inc. f/k/a
Zimmer Holdings, Inc. and Zimmer, Inc., are foreign corporations, doing business in the State of Oklahoma.

3. That Defendants are manufactures and distributors of medical devices in the United
States, to include Oklahoma.

4. That in March of 2018, Plaintiff L.C. Rogers underwent hip replacement surgery and
was implanted with a hip replacement hardware.

5. Defendants were manufacturers and sellers of a defective artificial hip.

6. That on January 21, 2019, Plaintiff L.C. Rogers discovered that a defective “cup” on

the device had failed and the screws had come loose. Plaintiff underwent a second surgery to replace
Case 5:21-cv-00242-D Document 1-1 Filed 03/22/21 Page 2 of 6

the defective cup and screws. Plaintiff was hospitalized for seven (7) days. This occurred and the
action arose in Jackson County, Oklahoma.

7. In July of 2019, Plaintiff had to undergo a third surgery to repair/replace the “stem”
of the device, which had come loose. Plaintiff was hospitalized for five (5) days.

8. During the course of the multiple surgeries to repair defective device, Plaintiff
contracted groin disease as a result.

COUNT I
NEGLIGENCE

Plaintiffs reallege and readopt all allegations set forth above, as if specifically pled herein
below, and plead additionally as follows:

9. That the Defendants owed a duty of care to Plaintiffs and to the public to use
reasonable care in the development, production, manufacture, and advertising of their medical devices
and products.

10. That the Defendants breached the aforementioned duties by, among other things,
failing to use reasonable care in the development, production, manufacture and advertising of their
medical devices.

11. That as a direct cause of Defendants’ breach of duty and negligent acts to the Plaintiff,
Plaintiff L.C. Rogers was injured and has suffered certain permanent and personal injuries including
mental and physical pain and suffering; Plaintiff has incurred medical bills, lost wages, loss of
enjoyment of life and permanent impairment to his whole body, all caused by the negligence of the
Defendants and all to the detriment of the Plaintiffs.

WHEREFORE, premises considered, the Plaintiffs pray for judgment against the
Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), attorney fees,

costs and interest thereon.
Case 5:21-cv-00242-D Document 1-1 Filed 03/22/21 Page 3 of 6

COUNT It

Plaintiffs reallege and readopt all allegations set forth above, as if specifically pled herein
below, and plead additionally as follows:

12. The knee replacement hardware product implanted in Plaintiff, was sold and/or
manufactured by Defendants. Said product was defective in design and manufacture and was
unreasonably dangerous. Plaintiff L.C. Rogers continues to have problems caused by the product and
needs additional medical care. The defect included a defective cup, defective stem and defective
screws that had come loose, necessitating surgeries to correct.

13. Defendants owed Plaintiffs a duty of care, which required it to not sell a defective
product, and Defendants are liable to Plaintiff for his damages and personal injuries pursuant to the
doctrine of strict product liability.

14. Defendants are responsible for its agents, employees and sub-contractors under the
doctrine of respondent superior. Defendants breached the warranty and contractual duty owed to
Plaintiff.

15. Despite the knowledge of the defect, Defendants placed the dangerous product into
the stream of commerce knowing full and well the propensity for injury. Defendants acted willfully
and wantonly by placing the defective product into the stream of commerce. The defect in the design
and manufacturing of the product was the actual and proximate cause of Plaintiff's injuries.
Defendants are jointly and severally liable. Defendants failed to warn about the dangers of their
product.

16. That as a direct result of Defendants’ breach of duty, strict liability, and negligent acts,
the Plaintiff was injured and has suffered certain permanent and personal injuries including mental

and physical pain and suffering; diminished mental capacity; loss of income; Plaintiff has incurred
Case 5:21-cv-00242-D Document 1-1 Filed 03/22/21 Page 4 of 6

medical bills and will incur future medical bills, loss of enjoyment of life and permanent impairment
to his whole body, all caused by the Defendants and all to the detriment of the Plaintiff. Further,
Plaintiff has suffered excruciating pain and suffering.

17. Defendants acted in a grossly negligent manner, with reckless disregard as to the
safety of their product and without regard to the potential that their product would cause severe
personal injuries to consumers. Defendants should have, among other actions, ordered a recall or
changed the design of the product. Defendants have known about the defect since 2004.

18. Defendants should be punished for their actions and to deter future actions; punitive
damages are proper.

WHEREFORE, premises considered, the Plaintiff L-C. Rogers, prays for judgment against
Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) and punitive
damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), attorney fees and
costs and interest thereon.

COUNT Ill

Plaintiffs reallege and readopt all allegations set forth above, as if specifically pled herein
below, and plead additionally as follows:

19. That the Defendants failed to warn the consumers, specifically the Plaintiff of the
dangers associated with the product and failed to warn of possible side effects.

20. That as a direct cause of Defendant’s failure to warn the Plaintiff, Plaintiff was injured
and has suffered certain permanent and personal injuries including mental and physical pain and
suffering; Plaintiff has incurred medical bills, lost wages, loss of enjoyment of life and permanent
impairment to his whole body, all caused by the failure to warn of the Defendant and all to the

detriment of the Plaintiff.
Case 5:21-cv-00242-D Document 1-1 Filed 03/22/21 Page 5 of 6

WHEREFORE, premises considered, the Plaintiff L.C. Rogers, prays for judgment against
the Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), attorney fees,
costs and interest thereon.

COUNT IV

Plaintiffs reallege and readopt all allegations set forth above, as if specifically pled herein
below, and plead additionally as follows:

21. That the Defendants breached the express and implied warranties of the product
(shoulder hardware) and did so knowingly to the detriment of the Plaintiff and the public.

22. That as a direct cause of Defendants’ breach of the express and implied warranties to
the Plaintiff, Plaintiff was injured and has suffered certain permanent and personal injuries including
mental and physical pain and suffering; Plaintiff has incurred medical bills, lost wages, loss of
enjoyment of life and permanent impairment to his whole body, all caused by the breach of warranties
of the Defendant and all to the detriment of the Plaintiff. Defendant should be punished for their
wrongful acts.

WHEREFORE, premises considered, the Plaintiff L.C. Rogers, prays for judgment against
Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) and punitive
damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), attorney fees, costs
and interest thereon.

COUNT V

Plaintiffs reallege and readopt all allegations set forth above, as if specifically pled herein
below, and plead additionally as follows:

23. Asaresult of the negligent acts by Defendant Zimmer, Plaintiff L.C. Rogers sustained

serious injuries.
Case 5:21-cv-00242-D Document 1-1 Filed 03/22/21 Page 6 of 6

24. That on all relevant dates in this petition, Plaintiffs L.C. Rogers and Gwendolyn
Rogers were and have remained husband and wife.

25. Asaresult of the injuries sustained by Plaintiff L.C. Rogers, Plaintiff L.C. Rogers was
unable to perform certain spousal services for Plaintiff Mrs. Rogers.

26. Asaresult of Plaintiff L.C. Rogers injuries, Plaintiff Gwendolyn Rogers has suffered
certain damages, specifically a loss of consortium.

WHEREFORE, premises considered, the Plaintiff Mrs. Rogers, individually, prays for
judgment against Defendants in an amount in excess of Seventy Thousand Dollars ($75,000.00),

costs, attorney fees and any other relief this Court deems just and proper.

Respectfully submitted,

DANIEL M. DELLUOMO, OBA #11810
DELLUOMO & CROW, PA.

6812 N. Robinson Avenue

Oklahoma City, Oklahoma 73116

(405) 843-0400

(405) 843-5005 (fax)
monty@delluomo.com

ATTORNEY FOR PLAINTIFFS

JURY TRIAL DEMANDED
ATTORNEYS LIEN CLAIMED
